Citation Nr: 1811026	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, previously characterized as status post old healed fracture of the left elbow.

2.  Entitlement to service connection for blisters on the feet.  


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his sister



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1, 1979 to August 22, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2017, the appellant and his sister testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days so that the appellant could procure and submit additional evidence in support of his left elbow claim and, thereafter, in July 2017, granted an additional 90 day extension.  Subsequently, in February 2018, the appellant's representative submitted a December 2017 private treatment record.  While the appellant has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his left elbow claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the appellant in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issue of entitlement to service connection for a left elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Prior to the promulgation of a decision by the Board, the appellant withdrew, on the record during his February 2017 Board hearing, the issue of entitlement to service connection for blisters on the feet. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for blisters on the feet  by the appellant have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant withdrew the issue of entitlement to service connection for blisters on the feet on the record at the February 2017 Board hearing.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to service connection for blisters on the feet is dismissed. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The appellant seeks service connection for a left elbow disorder, previously characterized as status post old healed fracture of the left elbow.  In this regard, the AOJ has denied the claim on the basis that such disorder existed prior to his enlistment and was not aggravated during his period of ACDUTRA.  However, the appellant contends that, while he played football in junior high school and suffered from bumps and bruises, he did not recall any specific injury to his left elbow, and he did not have any type of elbow pain at the time of his entrance to service.  He further reported that, during basic training, he was doing pull-ups when he fell and tried to break his fall, which resulted in the dislocation of his left elbow.  Here, the appellant indicated that immediately following his injury, he went to the base clinic where he was diagnosed with a subluxation.  He further indicated that he does not receive any treatment for his left elbow; however, he continues to have left elbow pain in the same area where the injury occurred, and still suffers dislocations of his left elbow and a bony protrusion on his left elbow.  Therefore, he claims that a left elbow disorder was caused or aggravated by service, and consequently, service connection is warranted.

When a claim for service connection is based only on a period of ACDUTRA or inactive duty for training (INACDUTRA), there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness or aggravation) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46. Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.  

In the instant case, the appellant has not achieved 'veteran' status for the purposes of his current claim.  Therefore, the presumption of soundness does not attach.  Consequently, the essential inquiry in this case is whether he has a current left elbow disorder that was incurred or aggravated in the line of duty during his period of ACDUTRA from August 1, 1979, to August 22, 1979.

The appellant's June 1979 Report of Medical Examination at enlistment reflected a normal evaluation of his upper extremities.  His service treatment records (STRs) indicate that he had a fracture deformity of the radial head and the capitulum on August 9, 1979.  An August 16, 1979 report of a Medical Board proceeding reflects a diagnosis of status post old healed fracture, left elbow, untreated, with degenerative joint disease, and the recommendation that the appellant be separated from service.  Such record further reflects that the appellant gave a history of having injured his left elbow while playing football approximately three years prior.  Here, he reported that he fell with his left arm outstretched behind him to break his fall and, despite the symptoms he experienced, to include pain, swelling, and limitation of motion at the elbow, he remained in the game.  He further indicated that he did not seek medical attention until approximately a year and a half following his injury and X-rays showed "some separation and arthritis" of the elbow joint.  He further reported that, while at Parris Island, he again experienced pain of movement of the elbow while doing pull-ups and push-ups.  

The appellant's post-service treatment records include a December 2017 private examination and opinion by Dr. H.D.  In this regard, Dr. H.D. indicated a diagnosis of old untreated left lateral humeral condyle fracture, radial head fracture, and subluxation.  Additionally, Dr. H.D. opined that there was clear and unmistakable evidence that the appellant injured his elbow prior to entering service.  As rationale for the opinion, she reported that she reviewed records from August 1979 where the physician documented a football injury prior to the appellant's service, and the appellant had an untreated/unaddressed "knot" on his elbow after a fall.  She further reported that X-rays from 1979 revealed an old fracture in the appellant's elbow.  Dr. H.D. further opined that it was as likely as not that the appellant's pre-existing elbow injury was aggravated while in service.  As rationale for the opinion, she reported that the appellant could not do push-ups/pull-ups due to the pain and such aggravation was a mild to moderate extent.  Furthermore, Dr. H.D. found that the appellant's diagnosis of degenerative joint disease was separate and distinct from his diagnosis of his elbow injury and the functional limitations of the degenerative joint disease could be separated from the effects of the elbow injury.  Here, she noted that the appellant's elbow fracture could have led to secondary osteoarthritic changes; and that the pain in the appellant's elbow could be related to both his degenerative joint disease and his prior fracture; however, the range of motion limitations was due to his prior fracture.  Moreover, Dr. H.D. opined that it was as likely as not that the pain the appellant attributed to his elbow was due to his elbow injury.  As rationale for the opinion, she reported that the appellant's pain was more likely related to his prior fracture than his degenerative joint disease.  

However, the Board cannot rely on such opinion to grant service connection for the appellant's left elbow disorder as Dr. H.D.'s opinion that his pre-existing elbow injury was aggravated while in service is not accompanied by an adequate rationale.  Specifically, in support of such opinion, she only noted that the appellant could not do push-ups/pull-ups due to the pain.  She did not explain how his three weeks of ACDUTRA service caused the underlying disorder to permanently increase in severity.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, in light of such opinion, the Board finds that a remand is necessary in order to afford the appellant a VA examination so as to determine the nature and etiology of his left elbow disorder.  

Finally, while on remand, the appellant should be given an opportunity to identify any records relevant to his left elbow disorder that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the appellant an appropriate VA examination to determine the nature and etiology of his left elbow disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all left elbow disorders found to be present. 

(B) For each currently diagnosed left elbow disorder, the examiner should offer an opinion as to whether was incurred in or aggravated by the appellant's period of ACDUTRA from August 1, 1979, to August 22, 1979.  

The examiner should take into consideration all of the evidence of record, to include the STRs; post-service treatment records, to include the December 2017 private examination and opinion by Dr. H.D.; and lay statements from the appellant concerning his in-service left elbow injury and his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale.   

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence, to include such received since the December 2012 statement of the case.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


